 1   Cyrus Safa
     Nevada Bar No: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-mail rohlfing.office@rohlfinglaw.com
 5
     Gerald M. Welt
 6   Attorney at Law: 1575
     411 E Bonneville Ave Suite #505
 7   Las Vegas, NV 89101
     Tel.: (702)382-2030
 8   Fax: (702)684-5157
     E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
 9
     Attorneys for Plaintiff
10   SUSAN M. MITCHELL
11
12
                         UNITED STATES DISTRICT COURT
13
                                 DISTRICT OF NEVADA
14
15
     SUSAN M. MITCHELL                       ) Case No.: 2:19-cv-00903-JAD-EJY
16                                           )
                 Plaintiff,                  ) │PROPOSED│ ORDER EXTENDING
17   v.                                      ) BRIEFING SCHEDULE
                                             )
18   Andrew Saul,                            )
     Commissioner of Social Security         )
19                                           )
                                             )
20               Defendant.                  )
                                             )
21
22         Based upon the stipulation of the parties, and for cause shown,
23         IT IS HEREBY ORDERED, that Plaintiff shall have an extension of time, to

24   and include December 9, 2019, in which to file Plaintiff’s motion for reversal

25
26
27
                                             -1-
28
 1   and/or remand; and that all other deadlines set forth in the October 3, 2019 Case
 2   Management Order shall be extended accordingly. IT IS SO ORDERED.

 3   DATED: November 8, 2019
                                     _____________________________________
 4                                   THE HONORABLE ELAYNA J. YOUCHAH
                                     UNITED STATES MAGISTRATE JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                             -2-
28
